Citation Nr: 0949025	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part denied 
entitlement to service connection for PTSD.

In September 2008, the Veteran failed to appear at a hearing 
before the Board at the RO.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).  

A report of contact dated in December 2007 indicated that the 
Veteran wanted to withdraw his claim for service connection 
of PTSD.  However, the Veteran has not submitted his 
withdrawal in writing.  Therefore, the requirements for 
withdrawal of a claim have not been met and the claim remains 
before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).  

In May 2009, the Board remanded the Veteran's claim for 
further development.  Unfortunately, this development was not 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran received a VA examination for PTSD in April 2006.  
The examiner diagnosed the Veteran as having mood disorder 
not otherwise specified and stated that the Veteran was 
difficult to diagnose due to the inconsistency in his report 
of symptoms and medical history.  The examiner seemed to 
suggest that denial or variation in reporting of symptoms may 
be part of the Veteran's psychiatric disability and suggested 
that the Veteran would respond better to psychological 
testing.  In May 2009 the Board remanded the claim in order 
to provide the Veteran with the recommended testing.  

The Veteran was provided with a new VA examination in July 
2009.  Unfortunately, the examination report does not show 
that the requested psychological testing was conducted.  As 
the Board's May 2009 remand order has not been complied with, 
remand of the issue is necessary.  See Stegall v. West,  
11 Vet. App 268 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).  The recommended 
psychological testing must be completed in order to 
adjudicate the Veteran's claim for service connection of a 
psychiatric disability.  

The July 2009 VA examiner stated that overall the Veteran was 
having a moderate degree of difficulty related to his trauma-
related symptoms.  However, the examiner could not diagnose 
PTSD as the Veteran denied symptoms associated with "full-
fledged" PTSD.  The examiner's difficulty in diagnosing the 
Veteran and the Veteran's responses are consistent with the 
April 2006 examiner's assessments which prompted his 
recommendation for psychological testing.  

As the VA examiner recommended psychological testing that has 
not yet been completed and as there are conflicting 
diagnoses, the Board is obliged to remand this case so that 
the recommended testing can be accomplished.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991) (holding that the duty to assist 
claimants with developing their claims extends to ensuring 
that testing recommended by VA examiners be conducted).  

Furthermore, the Veteran has been diagnosed with a range of 
psychiatric disorders throughout this claim, including 
generalized anxiety disorder, adjustment disorder with 
anxiety and depressive mood, mood disorder not otherwise 
specified, and PTSD, and include a notation of possible 
dementia.  Treatment records specifically regarding PTSD 
differ in whether the Veteran meets the criteria for PTSD and 
to what extent the Veteran's symptoms are related to active 
duty service.  Once the psychological testing has been 
completed, a new opinion should be provided as to whether any 
currently diagnosed psychiatric disorder is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
testing recommended by the examiner who 
conducted the April 2006 examination.  

2.  The test results should be referred 
with the claims folder to the examiner who 
conducted the April 2006 examination.  The 
examiner should opine as to whether the 
results support a diagnosis of PTSD, and 
if so, whether that diagnosis is related 
to an in-service stressor, including the 
reported and confirmed tank explosion.  
The stressor should be specified.   

If a diagnosis of PTSD is not warranted, 
the examiner should opine as to whether 
there it is at least as likely as not (at 
least a 50 percent probability) that any 
current psychiatric disorder had its onset 
in active service or is otherwise the 
result of disease or injury in service.  

The rationale for all opinions expressed 
should also be provided.  

If the examiner who provided the April 
2006 examination is not available, it 
should be documented.  Another 
psychologist or psychiatrist should then 
review the test results and claims folder 
and provide the requested opinions.  

3.  If any benefits sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


